173 S.W.3d 382 (2005)
STATE of Missouri, Respondent,
v.
Andrew JACKSON, Defendant/Appellant.
No. ED 83789.
Missouri Court of Appeals, Eastern District, Division Three.
October 11, 2005.
N. Scott Rosenblum, Clayton, MO, Stephen R. Welby, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shawn L. Naccarato, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*383 Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
Defendant Andrew Jackson appeals the judgment entered upon his convictions for burglary in the first degree, Section 569.160 RSMo.2000,[1] felony stealing, Section 570.030, and misdemeanor stealing, Section 570.030. Defendant argues three points on appeal. First, Defendant alleges there was insufficient evidence to convict him of the burglary and felony stealing charges. Defendant next claims the trial court abused its discretion by denying Defendant's motion for mistrial based on the prosecutor's alleged comments on Defendant's failure to testify and suggestion that Defendant needed to explain his whereabouts at the time of crimes. Finally, Defendant alleges the trial court abused its discretion by denying Defendant's motion to sever the burglary and felony stealing charges from the misdemeanor stealing charge. Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo.2000.